                                                Case 2:18-cv-01476-APG-EJY Document 48 Filed 05/18/20 Page 1 of 2



                                      1   Michael J. McCue
                                          Nevada Bar No.: 6055
                                      2   Meng Zhong
                                          Nevada Bar No.: 12145
                                      3   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Pkwy., Suite 600
                                      4   Las Vegas, NV 89169
                                          Tel.: (702) 949-8200
                                      5   E-mail: mmccue@lrrc.com
                                          E-mail: mzhong@lrrc.com
                                      6
                                          Attorneys for Defendants Richmeetbeautiful Holding Ltd.
                                      7   dba RichMeetBeautiful.com and Digisec Media Limited
                                      8
                                                                     UNITED STATES DISTRICT COURT
                                      9                                   DISTRICT OF NEVADA
                                     10
                                          REFLEX MEDIA, INC., a Nevada corporation;              Case No.: 2:18-cv-01476-APG-GWF
                                     11   and CLOVER8 INVESTMENTS PTD.LTD.,
                                          a Singapore corporation,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                   Plaintiffs,                                   STIPULATION AND ORDER FOR
                                     13                                                          EXTENSION OF TIME TO ANSWER
                                          v.                                                     FIRST AMENDED COMPLAINT
Las Vegas, NV 89169-5996




                                     14
                                        RICHMEETBEAUTIFUL HOLDING LTD.,                          (SEVENTH REQUEST)
                                     15 a Maltese corporation; d/b/a
                                        RichMeetBeautiful.com; DIGISEC MEDIA
                                     16 LIMITED, a Maltese corporation; and
                                        DOES 1-10, inclusive,
                                     17
                                               Defendants.
                                     18

                                     19
                                     20            Defendants Richmeetbeautiful Holding Ltd. dba RichMeetBeautiful.com, and Digisec

                                     21 Media Limited (collectively, “Defendants”) and Plaintiffs Reflex Media, Inc. and Clover8

                                     22 Investments Ptd. Ltd. (collectively, “Plaintiffs”) hereby stipulate to extend the time for

                                     23 Defendants to answer the First Amended Complaint to June 1, 2020.

                                     24            Plaintiffs and Defendants are exploring opportunities to resolve this case through

                                     25 amicable means. In furtherance of that effort, Defendants’ principal and Plaintiffs’ principal are

                                     26 planning to converse with each other directly. The requested extension will allow the parties to

                                     27 focus their resources on exploring settlement options before incurring additional attorneys’ fees

                                     28 and costs to litigate, which may hinder those efforts.

                                                                                         1
                                          111221875.1
                                                Case 2:18-cv-01476-APG-EJY Document 48 Filed 05/18/20 Page 2 of 2



                                      1            IT IS SO AGREED AND STIPULATED:
                                      2

                                      3   DATED this 18th day of May, 2020.                   DATED this 18th day of May, 2020.
                                      4   LEWIS ROCA                                          SMITH WASHBURN, LLP
                                          ROTHGERBER CHRISTIE LLP
                                      5

                                      6   By: /s/ Meng Zhong                                  By:    /s/ Mark L. Smith
                                          Michael J. McCue                                    Mark L. Smith
                                      7   Meng Zhong                                          Jacob L. Fonnesbeck
                                          3993 Howard Hughes Parkway, Suite 600               6871 Eastern Avenue, Suite 101
                                      8   Las Vegas, NV 89169-5996                            Las Vegas, NV 89119
                                          E-mail: mmccue@lrrc.com                             E-mail: msmith@smithwashburn.com
                                      9   E-mail: mzhong@lrrc.com                             E-mail: jfonnesbeck@smithwashburn.com
                                     10   Attorneys for Defendants Richmeetbeautiful          Attorneys for Plaintiffs Reflex Media, Inc. and
                                          Holding Ltd. dba RichMeetBeautiful.com, and         Clover8 Investments Ptd. Ltd
                                     11   Digisec Media Limited
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13                                              ORDER
Las Vegas, NV 89169-5996




                                     14            IT IS HEREBY ORDERED that the Stipulation and Order for Extension of Time to
                                     15 Answer First Amended Complaint (ECF No. 47), is GRANTED; provided however, that no

                                     16 further extensions of time will be permitted without the parties appearing, in person, for a status

                                     17 discussion with the Court.

                                     18

                                     19                                                IT IS SO ORDERED:

                                     20
                                                                                       __________________________________
                                     21                                                UNITED STATES MAGISTRATE JUDGE

                                     22                                                DATED: May 18, 2020
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                          2
                                          111221875.1
